Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 4

AMENDMENT NO. 4, dated as of March 14, 2011 (this “Amendment”), to the Credit
Agreement referred to below, among NTELOS INC., a Virginia corporation (the
“Borrower”), certain subsidiaries of the Borrower party thereto (the “Subsidiary
Guarantors”) and the Lenders (as defined in the Credit Agreement referred to
below) party hereto.

PRELIMINARY STATEMENTS

A. The Borrower, the Subsidiary Guarantors, the Lenders, and JP Morgan Chase
Bank, N.A., as collateral agent, administrative agent, issuing bank and swing
line bank are parties to a Credit Agreement, dated as of August 7, 2009 (as
amended by (i) that certain AMENDMENT NO. 1 to the Credit Agreement, dated as of
April 23, 2010, (ii) that certain AMENDMENT NO. 2 to the Credit Agreement, dated
as of August 10, 2010, and (iii) that certain AMENDMENT NO. 3 to the Credit
Agreement, dated as of August 24, 2010, as supplemented by that certain Joinder
Agreement dated as of August 2, 2010 and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

B. As contemplated by Section 9.01 of the Credit Agreement, the Borrower has
requested that the Lenders amend certain terms of the Credit Agreement as
hereinafter provided, and the Required Lenders have agreed to amend the Credit
Agreement subject to the satisfaction of the conditions precedent to
effectiveness set forth in Section 4 hereof.

C. Each Lender signatory hereto holding Term B Advances and Additional Term B
Loans has consented to this Amendment, and has agreed that effective as of
immediately after the effectiveness of this Amendment such Lender will hold Term
B Advances and Additional Term B Loans, in each case on the terms set forth
herein and in amounts determined pursuant to Section 3 hereof, and subject to
the conditions precedent to effectiveness set forth in Section 4 hereof.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. As used herein, “Lead Arranger” means J.P. Morgan
Securities LLC and “Joint Lead Arrangers” means J.P. Morgan Securities LLC and
UBS Securities LLC. For purposes of this Amendment, “Syndication Agent” means
CoBank, ACB and “Documentation Agent” means SunTrust Bank.

SECTION 2. Amendments to the Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 4 of this Amendment, effective as of the
Effective Date, the Credit Agreement is hereby amended as follows:

(A) Section 1.01 of the Credit Agreement is hereby amended as follows:

(I) The definition of “Applicable Margin” is amended and restated as follows:

“Applicable Margin” means (a) in respect of the Revolving Credit Facility,
2.50% per annum for Base Rate Advances (including any Swing Line Advance) and
3.50% per annum for Eurodollar Rate Advances and (b) in respect of the Term B
Facility and



--------------------------------------------------------------------------------

Additional Term B Loans, (i) from the Amendment No. 4 Effective Date to the
first date after the Amendment No. 4 Effective Date on which the Administrative
Agent receives a certificate of the Chief Financial Officer and schedule of
calculations pursuant to Section 5.02 or 5.03, 2.00% per annum for Base Rate
Advances and 3.00% per annum for Eurodollar Rate Advances and (ii) thereafter,
the applicable percentage per annum set forth below determined by reference to
the Leverage Ratio as set forth in the most recent certificate of the Chief
Financial Officer and schedule of calculations delivered pursuant to
Section 5.02 or 5.03:

 

Applicable Margin

 

Pricing Level

   Leverage
Ratio      Eurodollar
Rate  Advances     Base
Rate Advances  

1

     <2.75:1         2.75 %      1.75 % 

2

     >2.75:1         3.00 %      2.00 % 

Any increase or decrease in the Applicable Margin in respect of the Term B
Facility and the Additional Term B Loans resulting from a change in the Leverage
Ratio shall become effective as of the first Business Day immediately following
the date a certificate of the Chief Financial Officer and schedule of
calculations is delivered pursuant to Section 5.02 or 5.03; provided, however,
that if such certificate and schedule are not delivered when due in accordance
with either Section, then Pricing Level 2 shall apply in respect of the Term B
Facility and the Additional Term B Loans, in each case as of the first Business
Day after the date on which such certificate and schedule were required to have
been delivered and in each case shall remain in effect until the date on which
such certificate and schedule are delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.11(g).”

(II) The definition of “Base Rate” is amended by deleting clause (d) thereof and
replacing it with the following clause (d):

“(d) 2.00%, in the case of the Term B Advances and the New Term Loans, and 3.00%
in all other cases”

(III) The definition of “Eurodollar Rate is amended by deleting clause
(b) thereof and replacing it with the following clause (b):

“(b) 1.00%, in the case of the Term B Advances and the New Term Loans, and 2.00%
in all other cases”

(IV) The following new definitions are added in appropriate alphabetical order:

“Amendment No. 4” means that certain Amendment No. 4 dated as of March 14, 2011
among the Borrower, the Subsidiary Guarantors and the Lenders party thereto.

“Amendment No. 4 Effective Date” means the date that all conditions precedent to
the effectiveness of Amendment No. 4 have been satisfied and Amendment No. 4 has
become effective.”

 

2



--------------------------------------------------------------------------------

(B) Section 2.06(a) is hereby amended by the insertion of the following words
immediately following the words “without premium or penalty”:

“(other than any Repricing Fee payable pursuant to Section 2.18)”:

(C) A new Section 2.11(g) is hereby added to the Credit Agreement, reading in
its entirety as follows:

“(g) If, as a result of any restatement of or other adjustment to the financial
statements of the Parent (other than a restatement triggered by a change in
GAAP), the Parent or the Lenders determine that (i) the Leverage Ratio as
calculated by the Parent as of any applicable date was inaccurate due to the
inaccuracy of the financial statements used in making such calculation and
(ii) a calculation of the Leverage Ratio using such restated or adjusted
financial statements would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under
Bankruptcy Law, automatically and without further action by the Administrative
Agent or any Lender), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period. This paragraph shall not limit the
rights of the Administrative Agent or any Lender, as the case may be, under
Section 2.07(b) or under Article VI.”

(D) A new Section 2.18 is hereby added to the Credit Agreement, reading in its
entirety as follows:

“2.18. Repricing Fee. If on or before the date that is six months after the
Amendment No. 4 Effective Date, any (i) amendment, amendment and restatement or
other modification of this Agreement is consummated or (ii) any voluntary
prepayment of some or all of the Term B Advances or Additional Term B Loans or
both with the proceeds of a substantially concurrent issuance or incurrence of
new bank term loans, whether New Term Loans or otherwise (which voluntary
prepayment shall be deemed to have occurred even if a portion of the Term B
Advances or Additional Term B Loans or both are replaced, converted or
re-evidenced with, into or by such new loans so long as some or all of the Term
B Advances or Additional Term B Loans or both are so prepaid) is consummated,
the effect of which, in the case of either clause (i) or clause (ii), is to
decrease the Applicable Margin with respect to some or all of the Term B
Advances and Additional Term B Loans (any such transaction or event described in
(i) or (ii) above, a “Price Reduction”, then, simultaneously with the
consummation of such Price Reduction, the Borrower shall pay to the Term B
Lenders and Additional Term B Lenders (which shall include any Non-Consenting
Lender that is required to assign its Loan in connection with any such Price
Reduction but which shall not include the assignee of any such Non-Consenting
Lender) a fee (the “Repricing Fee”) in an amount equal to 1.0% of the aggregate
principal amount of the Term B Advances and Additional Term B Loans so repriced
or refinanced in such Price Reduction (such Repricing Fee to be allocated among
the Term B Lenders and Additional Term B Lenders pro rata in accordance with the
aggregate amount of Term B Advances and Additional Term B Loans of each such
Lender so repriced or refinanced) provided, that no such Repricing Fee shall be
payable if such Price Reduction is undertaken in connection with a Change of
Control or other transaction

 

3



--------------------------------------------------------------------------------

not permitted by this Agreement (as determined prior to giving effect to any
amendment, amendment and restatement, prepayment, replacement, conversion or
re-evidencing or other modification or waiver of this Agreement being adopted in
connection with such transaction and related transactions). For the avoidance of
doubt, a prepayment of Term B Advances or Additional Term B Loans with proceeds
of Indebtedness incurred by the Wireline Parent or any of its Subsidiaries
pursuant to Section 5.02(b)(viii) in connection with the Wireline Disposition
shall not be deemed to be a Price Reduction irrespective of the interest rate
payable on such Indebtedness.”

(E) Section 5.02(e)(vii)(A)(1) of the Credit Agreement is hereby amended by
deleting the phrase “the Leverage Ratio shall be less than 3.25 to 1.00” and
replacing such phrase with the following:

“the Leverage Ratio shall be less than 3.35 to 1.00”.

(F) Section 5.02(g)(x)(A)(1) of the Credit Agreement is hereby amended by
deleting the phrase “the Leverage Ratio shall be less than 3.25 to 1.00” and
replacing such phrase with the following:

“the Leverage Ratio shall be less than 3.35 to 1.00”.

(G) Exhibit C (Form of Assignment and Acceptance) is deleted and replaced in its
entirety with Attachment I hereto.

SECTION 3. Loan Reallocations. (a) Each Lender executing this Amendment shall
(i) complete the “Maximum Term Loan Amount” line on the Lender Signature Page
hereof with an amount not less than the aggregate principal amount of Additional
Term B Loans and Term B Advances currently held by such Lender as of its
execution of its signature page hereto, and (ii) select Option A or Option B on
such signature page.

(b) Each Lender signatory hereto that holds Term B Advances or Additional Term B
Loans shall execute a counterpart of the Master Assignment and Acceptance
Agreement in the form attached hereto as Attachment II (a “Master Assignment”),
pursuant to which such Lender, effective as of the Effective Date sells the
principal amount of Term B Advances and Additional Term B Loans indicated for
such Lender as “Decrease Amount” (if any) in each case as set forth on Schedule
I to such Master Assignment as such schedule is completed by the Lead Arranger
on or prior to the Effective Date (pursuant to and subject to the limitations
set forth in clause (d), below), in each case at a price equal to the principal
amounts so sold.

(c) Each Lender signatory hereto that holds Term B Advances or Additional Term B
Loans on and after the Effective Date shall, at the request of the
Administrative Agent execute a counterpart of a Master Assignment, pursuant to
which such Lender, effective as of a date selected by the Administrative Agent
(which date shall not be before the Effective Date and shall be no later than 30
days after the Effective Date), purchases the principal amount of Term B
Advances and Additional Term B Loans indicated for such Lender as “Increase
Amount” (if any) in each case as set forth on Schedule I to such Master
Assignment as such schedule is completed by the Lead Arranger prior to the
effectiveness of such Master Agreement (pursuant to and subject to the
limitations set forth in clause (d), below), in each case at a price equal to
the principal amounts so purchased.

(d) (i) The Lead Arranger shall complete the columns on Schedule I to each
Master Assignment titled “Term B Advance held immediately following
effectiveness” and “Additional Term B Loan held immediately following
effectiveness”, with such amounts for each Lender as the Lead Arranger may
determine in its discretion, provided that, except with the consent of such
Lender, such

 

4



--------------------------------------------------------------------------------

amount shall not be greater than (but, in the Lead Arranger’s discretion, may be
less than or equal to) the amount indicated for such Lender on such Lender’s
signature page to this Amendment as such Lender’s “Maximum Term Loan Amount”.

(ii) At the election of the Administrative Agent in its sole discretion, the
Master Assignments (and Schedule I to each Master Assignment) may be completed
and executed as one or more separate agreements, each with a separate Schedule
I, each of which shall be applicable as to one or more Lenders, and, to the
extent the Administrative Agent so deems advisable for administrative purposes
in consummating the intended allocations and assignments to be made pursuant to
clauses (b), (c), and (d)(i) of this Section 3, the Administrative Agent may
modify and update the headings of, and the information in, the columns in
Schedule I to, and may complete and update the information required by, one or
more of the Master Assignments.

SECTION 4. Effectiveness. The effectiveness of the amendments to the Credit
Agreement set forth in Section 2 of this Amendment and of the agreements of the
Lenders set forth in Section 2 of this Amendment is subject to the satisfaction
of the following conditions precedent (the date of such satisfaction, the
“Effective Date”):

(a) The Borrower, the Subsidiary Guarantors, and the Required Lenders shall have
executed and delivered this Amendment to the Administrative Agent.

(b) If the Required Lenders have executed and delivered this Amendment to the
Administrative Agent and there have been Non-Consenting Lenders, then (i) such
Non-Consenting Lenders shall have sold and assigned (or, effective
simultaneously with the effectiveness of this Amendment, shall sell and assign)
to the Administrative Agent or to a Person or Persons designated by the
Administrative Agent, all of the Term B Advances and Additional Term B Loans and
Revolving Commitments of such Non-Consenting Lenders, for an amount equal to the
principal balance of all such Term B Advances, Additional Term B Loans and
outstanding Revolving Loans held by each Non-Consenting Lender and all accrued
interest and fees with respect thereto through the date of such sale, and such
purchase and sale shall have been consummated (or shall be consummated
simultaneously with the effectiveness of this Amendment), as set forth in the
penultimate paragraph of Section 9.01 of the Credit Agreement, either
(A) pursuant to a fully executed Assignment and Acceptance or (B) pursuant to a
deemed execution and delivery of an Assignment and Acceptance, and (ii) the
purchaser or purchasers of the Term B Advances and Additional Term B Loans from
such Non-Consenting Lenders shall have executed this Amendment (and a
counterpart of the Master Assignment in the form attached hereto as Attachment
II).

(c) Each Lender holding Term B Advances or Additional Term B Loans shall have
executed a counterpart to the Master Assignment in the form attached hereto as
Attachment II.

(c) The Borrower shall have paid all interest and fees accrued pursuant to the
Loan Documents through the Effective Date, whether or not otherwise due as of
such date.

(d) The Borrower shall deliver to the Administrative Agent a certificate of a
Responsible Officer certifying that after giving effect to this Amendment the
representations and warranties contained in Section 7 of this Amendment are true
and correct.

 

5



--------------------------------------------------------------------------------

(e) The Borrower shall have paid to the Joint Lead Arrangers all fees and
expenses payable to the Joint Lead Arrangers in connection with this Amendment.

SECTION 5. Costs and Expenses. Without limiting the obligations of Borrower
under the Credit Agreement, the Borrower agrees to pay to the Administrative
Agent all of the Administrative Agent’s costs, expenses, fees and disbursements
paid or payable in connection with the preparation, negotiation, execution and
delivery of this Amendment, including the fees of counsel to the Administrative
Agent in connection with the foregoing.

Each Lender holding Term B Advances or Additional Term B Loans waives any
payment that may otherwise be due pursuant to Section 9.04(c) of the Credit
Agreement with respect to (i) the modifications to the Credit Agreement on the
Effective Date, (ii) any payment of interest made in connection with this
amendment, and/or (iii) the assignments made pursuant to the Master Assignment.

SECTION 6. Consent and Affirmation of the Loan Parties.

(a) Each Loan Party (prior to and after giving effect to this Amendment) hereby
consents to the amendment of the Credit Agreement effected hereby and confirms
and agrees that, notwithstanding the effectiveness of this Amendment, each Loan
Document to which such Loan Party is a party is, and the obligations of such
Loan Party contained in the Credit Agreement, this Amendment or in any other
Loan Document to which it is a party are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects, in each
case as amended by this Amendment. For greater certainty and without limiting
the foregoing, each Loan Party hereby confirms that the existing security
interests granted by such Loan Party in favor of the Secured Parties pursuant to
the Loan Documents in the Collateral described therein shall continue to secure
the obligations of the Loan Parties under the Credit Agreement and the other
Loan Documents as and to the extent provided in the Loan Documents. Each
Subsidiary Guarantor reaffirms and agrees that its guarantee of the obligations
of the Loan Parties under the Credit Agreement and the Loan Documents is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects.

(b) Each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding
the conditions to effectiveness set forth in this Amendment, such Subsidiary
Guarantor is not required by the terms of the Credit Agreement or any other Loan
Document to consent to the amendments to the Credit Agreement effected pursuant
to this Amendment and (ii) nothing in the Credit Agreement, this Amendment or
any other Loan Document shall be deemed to require the consent of such Guarantor
to any future amendments to the Credit Agreement.

SECTION 7. Confirmation of Representations and Warranties.

(a) Each Loan Party hereby represents and warrants, on and as of the date
hereof, that the representations and warranties contained in the Loan Documents
are true and correct in all material respects (without duplication of any
materiality qualifier contained in such representations and warranties) on and
as of the date hereof, before and after giving effect to this Amendment, as
though made on and as of the date hereof, other than any such representations or
warranties that, by their terms, refer to a specific date.

(b) Each Loan Party represents and warrants, on and as of the date hereof, that
(i) it has the requisite power to execute and deliver this Amendment, and all
corporate or other action required to be taken by it for the due and proper
authorization, execution, delivery and performance of this Amendment and the
consummation of the transactions contemplated hereby has been duly and validly
taken; (ii) this Amendment has been duly authorized, executed and delivered by
it and (iii) no action, consent or approval of, registration or filing with or
any other action by any Governmental Authority is or will be required in
connection with the execution and delivery of this Amendment.

 

6



--------------------------------------------------------------------------------

(c) Each Loan Party represents and warrants that this Amendment constitutes a
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(d) Each Loan Party hereby represents and warrants that, on and as of the date
hereof, no event has occurred and is continuing that constitutes a Default or an
Event of Default.

SECTION 8. Reference to and Effect on the Credit Agreement.

(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Amendment.

(b) The Credit Agreement as specifically amended by this Amendment is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed. This Amendment shall be a “Loan Document” for purposes of the
definition thereof in the Credit Agreement.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under the Credit Agreement.

SECTION 9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
by telecopier or other electronic means of an executed counterpart of a
signature page to this Amendment shall be effective as delivery of an original
executed counterpart of this Amendment.

SECTION 10. Governing Law. This Amendment, including any claim or controversy
arising herefrom whether sounding in contract law, tort law or otherwise, shall
be governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to any conflicts of laws principles thereof that
would result in the application of any law other than the laws of the State of
New York.

SECTION 11. Headings. Section headings are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

SECTION 12. Severability. In case any provision in or obligation hereunder shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired hereby.

[remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

NTELOS INC., as Borrower

By  

/s/ Michael B. Moneymaker

Name:   Michael B. Moneymaker Title:   Executive Vice President, Chief Financial
  Officer, Secretary and Treasurer FIBERNET, L.L.C. FIBERNET OF OHIO, LLC
FIBERNET OF VIRGINIA, INC. FIBERNET TELECOMMUNICATIONS OF PENNSYLVANIA, LLC
MOUNTAINEER TELECOMMUNICATIONS, LLC NA COMMUNICATIONS, INC. NTELOS CABLE INC.
NTELOS CABLE OF VIRGINIA INC. NTELOS COMMUNICATIONS INC. NTELOS COMMUNICATIONS
SERVICES INC. NTELOS CORNERSTONE INC. NTELOS FIBERNET INC. NTELOS LICENSES INC.
NTELOS MEDIA INC. NTELOS NETACCESS INC. NTELOS NET LLC NTELOS NETWORK INC.
NTELOS OF WEST VIRGINIA INC. NTELOS PCS INC. R&B CABLE, INC. R&B COMMUNICATIONS,
INC. R&B NETWORK, INC. RICHMOND 20MHZ, LLC ROANOKE & BOTETOURT NETWORK LLC THE
BEEPER COMPANY VIRGINIA RSA 6 LLC VIRGINIA PCS ALLIANCE, L.C. VIRGINIA
TELECOMMUNICATIONS PARTNERSHIP

WEST VIRGINIA PCS ALLIANCE, L.C.,

as Guarantors

By  

/s/ Michael B. Moneymaker

Name:   Michael B. Moneymaker Title:   Executive Vice President, Chief Financial
  Officer, Secretary and Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By  

/s/ John G. Kowalczuk

Name:   John G. Kowalczuk Title:   Executive Director

[ADMINISTRATIVE AGENT SIGNATURE PAGE TO AMENDMENT NO. 4 TO NTELOS INC. CREDIT
AGREEMENT]